Case 4:20-mc-00091-ALM Document 29-3 Filed 07/22/20 Page 1 of 3 PageID #: 438




                           Attachment C
                                                                                       E-Served
                                                                             FILED: 7/13/2020   via PM
                                                                                              8:31  EFile.TXCourts.gov on
Case 4:20-mc-00091-ALM Document 29-3 Filed 07/22/20 Page 2 David
                                                           of 3 PageID
                                                                 Trantham #: 4397/14/2020 11:05 AM
                                                                             Denton County District Clerk
                                                                             By: Lisa Cox, Deputy


                                    CAUSE NO. 20-2579-431

THOMAS CHRISTOPHER RETZLAFF                  §       IN THE DISTRICT COURT
    Petitioner                               §
                                             §
v.                                           §       431st JUDICIAL DISTRICT
                                             §
JASON LEE VAN DYKE                           §
     Respondent.                             §       DENTON COUNTY, TEXAS

          ORDER ON MOTION TO QUASH AND FOR PROTECTIVE ORDER

On this day, this Court considered the motion of Respondent, Jason Lee Van Dyke, to quash

subpoenas requested by Petitioner, Thomas Christopher Retzlaff, to James McGibney and

GoDaddy.com L.L.C. In determining this motion, this Court also considered the brief of James

McGibney in support of Respondent’s motion, Petitioner’s response to Respondent’s motion,

and Respondent’s reply to Petitioner’s response. In the interest of judicial economy, this Court

also considered the arguments of the United States of America presented to the Court in its

motion to quash. Having considered all the above-referenced filings, this Court makes the

following orders:

James McGibney

        X
       ______         The motion to quash the subpoena for the deposition duces tecum of

                      James McGibney is GRANTED. The subpoena is quashed.

       ______         The motion to quash the subpoena for the deposition duces tecum of

                      James McGibney is DENIED.
         X
       ______         The motion for a protective order with respect to James McGibney and his

                      spouse is GRANTED. No further subpoenas, either for trial or discovery

                      by either party, may be issued for James McGibney (or his spouse,

                      Christina McGibney) except by further order of this Court.
Case 4:20-mc-00091-ALM Document 29-3 Filed 07/22/20 Page 3 of 3 PageID #: 440



       ______        The motion for a protective order with respect to James McGibney is

                     DENIED.

GoDaddy.com L.L.C.

        X
       ______        The motion to quash the discovery subpoena for GoDaddy.com L.L.C. is

                     GRANTED. The subpoena is quashed.

       ______        The motion to quash the discovery subpoena for GoDaddy.com L.L.C. is

                     DENIED.
        X
       ______        The motion for a protective order with respect to GoDaddy.com L.L.C. is

                     GRANTED. No further subpoenas, either for trial or discovery by either

                     party, may be issued for GoDaddy.com L.L.C. except by further order of

                     this Court.

       ______        The motion for a protective order with respect to GoDaddy.com L.L.C. is

                     DENIED.

Respondent is ORDERED to serve a copy of this order on James McGibney and GoDaddy.com

L.L.C. in any manner provided by Rule 21 of the Texas Rules of Civil Procedure.

     Signed on this day 7/13/2020 8:31 PM
                                                          __________________________
                                                          JUDGE PRESIDING
